Exhibit 99.1 June 17, 2011 PRESS RELEASE COMMUNITY BANCORP. ANNOUNCES QUARTERLY DIVIDEND Derby, VTFor Immediate Release For more information, contact Stephen P. Marsh, President and CEO at 802-334-7915 Community Bancorp., the parent company of Community National Bank, has declared a dividend of fourteen cents per share payable August 1, 2011 to shareholders of record as of July 15, 2011. Community National Bank is an independent bank that has been serving its communities since 1851, with offices in Derby, Derby Line, Island Pond, Barton, Newport, Troy, St. Johnsbury, Montpelier, Barre, Lyndonville, Morrisville and Enosburg.
